--------------------------------------------------------------------------------

EXHIBIT 10.1


Seaside 88, LP
750 Ocean Royale Way
Suite 805
North Palm Beach, FL 33408


NanoViricides, Inc.
135 Wood Street
Suite 205
West Haven, CT 06516
Attention:


 
Re:
Letter Agreement and Amendment with respect to Follow-On Offering pursuant to
that certain Securities Purchase Agreement, dated as of May 11, 2010, by and
between NanoViricides, Inc. and Seaside 88, LP (the “Agreement”)



Gentlemen:


This Letter Agreement and Amendment is to confirm the option exercise of Seaside
88, LP (the “Purchaser”), pursuant to Section 2.3 of the Agreement, to purchase
an additional 500,000 shares of the Series B Stock of NanoViricides, Inc. (the
“Company”) in the Follow-On Offering pursuant to the terms set forth in the
Agreement, as amended hereby. Capitalized terms used herein without definition
shall have the meanings ascribed to such terms in the Agreement.


By execution hereof, the Company acknowledges that the Purchaser shall purchase
the Additional Shares at two closings, at each of which the Company will issue
and sell to the Purchaser 250,000 Additional Shares on the same terms and
subject to the same conditions set forth in the Agreement, as the same is hereby
amended as follows:


1.             The following definitions as set forth in Section 1.1 of the
Agreement shall be amended hereby by deleting such definitions in their entirety
and substituting therefor the following:


“Closing” means the Initial Closing and each Follow-On Closing.
 
“Closing Dates” means the Initial Closing Date and each Follow-On Closing Date.
 
“Follow-On Closings” means the two closings of the purchase and sale of the
Additional Shares in the Follow-On Offering pursuant to Section 2.3.
 
“Follow-On Closing Dates” means the First Follow-on Closing Date and the Second
Follow-on Closing Date.
 

 
 

--------------------------------------------------------------------------------

 

2.             Section 1.1 shall be amended hereby by adding the following
definitions to such section:


“First Follow-On Closing Date” means the Trading Day on which all of the
Transaction Documents have been executed and delivered by the applicable parties
thereto, and all conditions precedent to the Purchaser’s obligations purchase
the first tranche of 250,000 Additional Shares and the Company’s obligations to
deliver such 250,000 Additional Shares have been satisfied or waived.
 
“Second Follow-On Closing Date” means the day 90 days subsequent to the First
Follow-On Closing Date (or, if any such day is not a Trading Day, then the first
day thereafter that is a Trading Day), or such later date when all conditions
precedent to the Purchaser’s obligations to purchase the second tranche of
250,000 Additional Shares and the Company’s obligations to deliver such 250,000
Additional Shares have been satisfied or waived.
 
3.             Section 2.3 of the Agreement shall be amended hereby by deleting
such section in its entirety and substituting therefor the following:
 
2.3           Follow-On Offering.  At any time during the period commencing on
the final Conversion Date and the date hereof upon notice to the Company, the
Purchaser may purchase, on the same terms and subject to the same conditions as
those contained herein, up to 500,000 additional shares of Series B Stock (the
“Additional Shares”) from the Company (the “Follow-On Offering”) in two equal
tranches.  On each of the Follow-On Closing Dates, upon the terms and subject to
the conditions set forth herein, the Company shall issue and sell to the
Purchaser, and the Purchaser shall purchase from the Company, 250,000 Additional
Shares at the Per Share Purchase Price.  Upon satisfaction or waiver of the
covenants and conditions set forth in Sections 2.4 and 2.5, the Follow-On
Closings shall occur remotely via the exchange of documents and signatures on
the applicable Follow-On Closing Dates.
 
4.             For purposes of the Follow-on Closings, Section 2.6(a) of the
Agreement shall be amended hereby by deleting such section in its entirety and
substituting therefor the following:


Each of the Company and Purchaser agrees that, commencing on each of the First
Follow-On Closing Date and the Second Follow-on Closing Date and every
fourteenth (14th) day thereafter (or, if such day in not a Trading Day, then the
first day thereafter that is a Trading Day) (each, a “Conversion Date”), 40,000
Shares (or such lesser number of Shares that remains unconverted) shall
automatically convert, without any action on the part of the Purchaser, into
shares of Common Stock of the Company, subject to the conditions to conversion
set forth herein.

 
 

--------------------------------------------------------------------------------

 

Except as otherwise expressly provided in this Letter Agreement and Amendment,
all provisions of the Agreement are hereby ratified and agreed to be in full
force and effect, and are incorporated herein by reference.  This Letter
Agreement and Amendment may be executed in separate counterparts, each of which
shall be deemed an original, and all of which taken together shall constitute
one and the same instrument.  This Letter Agreement and Amendment constitutes
the entire agreement between the parties with respect to the subject matter
hereof, and supersedes all prior written agreements and negotiations and oral
understandings, if any, with respect to such subject matter.


REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK

 
 

--------------------------------------------------------------------------------

 
 

     
Sincerely,
                 
Seaside 88, LP
                 
By:
Seaside 88 Advisors, LLC
               
By:
/S/ William J. Ritger
         
William J. Ritger, Manager
         
Agreed and acknowledged:
               
NanoViricides, Inc.
               
By:
/s/ Anil Diwan
       
Name: Anil Diwan
       
Title: President
     

 
 

--------------------------------------------------------------------------------